Case 4:17-cv-12554-MFL-SDD ECF No. 102 filed 05/06/20      PageID.3857    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 AMERICAN CUSTOMER
 SATISFACTION INDEX, LLC,

               Plaintiff,                           Case No. 17-cv-12554
                                                    Hon. Matthew F. Leitman
 v.
 GENESYS TELECOMMUNICATIONS
 LABORATORIES, Inc. et al,

               Defendants and Third Party
               Plaintiffs,
 v.

 CFI GROUP USA, LLC,

               Third Party Defendant.


     ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION TO
    WITHDRAW ITS MOTIONS FOR SUMMARY JUDGMENT (DKT. #97
     AND DKT. #98) AND TO REFILE THEM WITH FORMATTING IN
               COMPLIANCE WITH LOCAL RULE 5.1.

               Upon review and consideration of Defendant’s Unopposed Motion to

 Withdraw its Motions for Summary Judgment (Dkt. #97 and Dkt. #98) and to Refile

 Them with Formatting in Compliance with Local Rule 5.1 (the “Unopposed

 Motion”), the Court GRANTS the Unopposed Motion.

          IT IS HEREBY ORDERED that Defendant’s motions for summary

 judgment filed on April 28, 2020, as well as their accompanying exhibits (Dkt. ##97

 & 97_1 to 97_4; Dkt. ##98 & 98_1 to 98_5) are hereby withdrawn. Defendant is

                                            1
 111146342.1
Case 4:17-cv-12554-MFL-SDD ECF No. 102 filed 05/06/20       PageID.3858   Page 2 of 2




 granted leave to refile corrected versions of its summary judgment motions with

 formatting that complies with Local Rule 5.1(a)(2) and the agreed page limits.

          IT IS SO ORDERED.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

 Dated: May 6, 2020

 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on May 6, 2020, by electronic means and/or ordinary mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9764




                                          2
 111146342.1
